DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/26/2021 and 5/25/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the Office respectfully disagrees that  Rixen does not cure the defects of Robinson, in  particular  the heating solution tank (20), heat exchangers (24, 26), and pumps (22, 28) are all included with the case (15, Figure 2,C5, L41-60). 
Figure 2 (Rixen) clearly shows these elements and this is further evidenced by (Rixen- C5, L30-38), “stand-alone subsystem (SLS) 15.”, which leads the Office to  think that all of those items are contained within the perimeter of (15), alternatively the “enclosure” could be the RV itself and so the art would definitely read on the claim language.
Claim Rejections - 35 USC § 112
Claim 1 is no longer rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter in view of the current amendments.
Claim Objections
Claim 4 is no longer objected to as a result of the current amendments.


Allowable Subject Matter
Claim 4 is allowed. 
The closest prior art of record, Robinson et al. (US 9,074,779), Rixen et al. (US 7,284,710), and Wilnechenko et al. (US 2005/0139690), alone or in combination does not disclose the potable water heater, as claimed, wherein, inter alia, the apparatus comprises a third temperature change sensor of the potable water that activates the burner when the claimed conditions are met.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 9,074,779) and Rixen et al. (US 7,284,710).
Regarding claim 1, Robinson discloses an auxiliary heater (210) comprising a casing (215, Figure 6), a burner assembly (223) and a coolant tank (211) located within said casing, means to initiate combustion (not disclosed, but implied by that fact that the burner generates heat)  within said burner assembly to heat said coolant tank and coolant within said coolant tank, an exhaust manifold (250) extending from said burner assembly to the outside of said auxiliary heater and said casing to allow passage of combustion products from said burner assembly to the atmosphere (C4,L67-C5,L18), a first pump (243) to provide heated coolant from said coolant tank to a first heating loop (221) and to circulate said coolant through said first heating loop located externally of said casing, and a second pump (244) to provide heated coolant from said coolant tank 
However, Rixen disclose a heating system (15, Figure 2) wherein the heating solution tank (20), heat exchangers (24, 26), and pumps (22, 28) are all included with the case (C5, L41-60).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to integrate or include the aforementioned items within the unit for the ease of maintenance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762